Citation Nr: 1035837	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  04-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1948 to March 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied the Veteran's claim for service connection for asbestosis.  
The decision also denied his petition to reopen his previously 
denied claim for service connection for a low back disorder.  
However, in a March 2007 decision the Board reopened this claim 
on the basis of new and material evidence.  The Board then 
proceeded to remand this claim, and the claim for asbestosis, 
to the RO via Appeals Management Center (AMC) for further 
development and consideration.

The Board subsequently, in November 2008, issued a decision 
denying both claims, and the Veteran appealed to the U.S. Court 
of Appeals for Veterans Claims (Court/CAVC).

In March 2010, during the pendency of the appeal to the Court, 
the Veterans' attorney and VA's Office of General Counsel - 
representing the Secretary, filed a joint motion asking the Court 
to vacate the Board's November 2008 decision and to remand the 
claims to the Board for further development and readjudication in 
compliance with directives specified in the joint motion.  The 
Court granted this joint motion that same month and has since 
returned the file to the Board.

The American Legion has since resumed its representation of the 
Veteran before the Board (rather than the attorney mentioned).

To comply with the Court's order, the Board in turn is again 
remanding the claims to the RO via the AMC.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


REMAND

Following and as a result of the Board previously remanding the 
claims in March 2007, VA compensation examinations were performed 
in April 2008 for medical nexus opinions regarding the etiology 
of the Veteran's claimed disorders.  These VA examiners concluded 
the claimed disorders were unrelated to the Veteran's military 
service, and partly for this reason, finding these opinions 
most probative, the Board denied the claims in the November 2008 
decision since vacated.  

In the Court-granted March 2010 joint motion, the parties pointed 
out that the Veteran asserted that his back has hurt continuously 
since service, or alternately, that it had stopped hurting until 
he hurt it again in the 1980s.  But on reviewing the April 2008 
VA examination report, it did not reveal whether the VA examiner 
took these statements into consideration when providing the 
requested medical nexus opinion.  Nor, according to the joint 
motion, did the Board's decision adequately address this 
deficiency in that VA examination report.  

Even as a layman, the Veteran is competent to proclaim having 
experienced a hurting back since service or to say his back pain 
had stopped until reinjuring his back in the 1980s.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Given the fact that the Veteran's lay statements may 
be competent in substantiating the claim, the parties found that 
the Board's reasons and bases were inadequate, in particular, 
for not addressing the VA examiner's lack of discussion of the 
Veteran's statements regarding continuity of symptoms.  See 
Nieves-Rodriquez, 22 Vet. App. 295, 301 (2008) (indicating it is 
essential that both an examination and evaluation of disability 
that the disability be reviewed in relation to its history).  



Having said that, however, the probative value of the Veteran's 
lay statements and assertions concerning this ultimately hinge 
not only on whether this testimony is competent, but additionally 
whether it is also credible.  See Rucker v. Brown, 10 Vet. App. 
67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

As for the remaining claim for service connection for asbestosis, 
the parties also found that the Board's reasons and bases were 
inadequate concerning whether the 2008 VA examiner's opinion was 
adequate.  It was noted that the Board's 2007 remand had 
specifically instructed the examiner to address a February 1996 
private examination report from Dr. R.M. (who had diagnosed 
asbestosis) in contrast to a February 2002 VA examiner (who had 
noted the absence of any objective indications of asbestosis and, 
instead, had diagnosed emphysema secondary to smoking).  Further, 
the examiner was to consider all relevant potential causes of the 
Veteran's current lung conditions and express an opinion on 
whether they were related to his military service.  

The April 2008 VA examiner diagnosed chronic obstructive 
pulmonary disease (COPD) and concluded it was unrelated to the 
Veteran's military service.  However, the opinion did not 
reconcile the prior medical reports mentioned, specifically, 
the February 1996 private examination report from Dr. R.M. versus 
the February 2002 VA examination report.  Further, the April 2008 
VA examiner's opinion did not provide any rationale discussing 
why the Veteran's COPD is unrelated to his military service, 
including exposure to asbestos, and the Board erred in 
discounting the probative value of Dr. R.M.'s opinion, partly on 
the basis of him not reviewing the claims file, without also 
explaining how this failure had compromised the probative value 
of his opinion.  See Nieves-Rodriquez, 22 Vet. App. at 304.  
As such, further examination and opinion are needed.  38 U.S.C.A. 
§ 5103A(d).



In this regard, the Court has held that, once VA undertakes a 
duty to provide a medical examination for an opinion, even if not 
statutorily obligated to, VA must provide an adequate examination 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
See also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing 
Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty 
to return an inadequate examination report "if further evidence 
or clarification of the evidence ... is essential for a proper 
appellate decision"). 

Accordingly, the claims are again REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  If still available, forward the claims 
file to the April 2008 VA compensation 
examiner (for the Veteran's low back 
disorder) to have this examiner provide 
additional, supplemental, comment clarifying 
his opinion that it is less likely than not 
the Veteran's current low back disorder - 
including the moderate degenerative arthritis 
of his lumbar spine, is related to his 
military service.

In particular, this VA examiner must also 
consider the Veteran's competent lay 
assertions that his back has hurt 
continuously since service, or alternately, 
that it had stopped hurting until he hurt it 
again in the 1980s.  [Note:  When 
readjudicating this claim, the Board 
will determine whether these lay assertions 
regarding continuous symptoms since service 
are also credible and, therefore, ultimately 
probative, since this is a factual, not 
medical, determination.]

If this April 2008 VA examiner is unavailable 
or unable to provide this additional medical 
comment, then have someone else equally 
qualified provide this additional comment.  
This may require having the Veteran 
reexamined, but this is left to the 
designee's discretion.

In any event, the prior or new examiner must 
discuss the medical rationale of the opinion, 
if necessary, citing to specific evidence in 
the record to support conclusions.

2.  Also, if still available, forward the 
claims file to the April 2008 VA compensation 
examiner (who evaluated the Veteran 
concerning his claim for asbestosis).  
Have this examiner provide another addendum 
opinion, that is, in addition to the addendum 
already provided in June 2008, reconciling 
the February 1996 report from Dr. R.M. versus 
the February 2002 VA examination report.  
This includes, in particular, providing the 
medical rationale for concluding the 
Veteran's COPD is unrelated to his military 
service - so not the result of exposure to 
asbestos during his service, but, instead, 
most likely the result of his cigarette 
smoking.

If this April 2008 VA examiner is unavailable 
or unable to provide this additional medical 
comment, then have someone else equally 
qualified provide this additional comment.  
This may require having the Veteran 
reexamined, but this is left to the 
designee's discretion.

In any event, the prior or new examiner must 
discuss the medical rationale of the opinion, 
if necessary, citing to specific evidence in 
the record to support conclusions.



3.  Then readjudicate the claims in light of 
this additional medical comment and any other 
additional evidence.  If the claims remand 
denied, send the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to submit additional evidence and/or argument 
in response before returning the file to the 
Board for further appellate consideration of 
the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



